George Rose Smith, J., (dissenting). It should be made clear at the outset that this case does not involve a materialman’s lien. Lee Edwards, the appellee’s president and general manager, testified that he refrained from filing a lien because Lunsford asked him not to do so, saying that it would “foul Mr. Stephens up.” Thus the lumber company, with notice that the Lunsfords did not own the land, allowed its remedy against the improvement itself to lapse. The majority opinion nevertheless creates, on the theory of estoppel, what is in substance a materialman’s lien. Reliance by the adverse party is an essential element in an equitable estoppel. If the complaining party had no knowledge of the conduct that is said to give rise to an estoppel there could have been no reliance and therefore no estoppel. Miller Lbr. Co. v. Wilson, 56 Ark. 380, 19 S.W. 974. There is no substantial evidence to show that any action on the part of Mr. and Mrs. Stephens misled the appellee either into giving up its lien or into believing that the house was to become the Lunsfords’ separate personal property. Edwards, the head of the lumber company, testified that on about three occasions Stephens picked up small items, such as nails, that D. L. Lunsford had ordered. Stephens said at the time that the material was going into the house being built for Lunsford. It may also be true, though this is not clear, that it was known to the lumber company that Stephens was assisting his son-in-law in building the house. These facts fall decidedly short of creating an estoppel. Under onr decision in Gunter v. Ludlam, 155 Ark. 201, 244 S.W. 348, and similar cases, one who stands by and permits another to construct a building on his land is not estopped to assert his ownership as against a materialman’s lien. Here the same principle applies to the improvement as well, for the appellee failed to perfect its lien. Most of the appellee’s argument relates to transactions between the Stephenses and the Lunsfords. Stephens testified that he intended for the house to be a home for his daughter and her husband. He kept track of his own contributions of labor and material so that he could take them into account later on in making a fair division of his property among his three children. The proof does not suggest that Mr. and Mrs. Stephens were under an enforceable duty to convey the house and lot to the Lunsfords. What happened between the Stephenses and the Lunsfords is immaterial as far as the appellee’s reliance is concerned, for no one at the lumber company knew anything about these matters. If, however, there had been a binding agreement between the Stephenses and the Lunsfords that the house was to become the latters’ severable personal property, then it might be said that the appellee could claim subrogation to the Lunsfords’ rights. The short answer to such a 'suggestion is that no such agreement was established. Mr. and Mrs. Stephens and their daughter all testified, but none of them intimated that the dwelling was to become personal property. Any such suggestion is in fact wholly unreasonable. An agreement that an improvement is tb remain personal property means that its owner intends to have the power to remove it from the land. Otherwise the agreement could have no purpose. This house was built upon a concrete foundation and could not have been moved without its being damaged. There was obviously no thought in the minds of any of the parties that the house would ever be moved. The jury did not find, and on the proof could not have found, that the dwelling was personal property. The judgment should he reversed. Robinson, J., joins in this dissent.